—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about April 14, 1992, which, inter alia, denied defendant Bleich’s cross-motion to dismiss all claims for any negligence occurring prior to August 11, 1988 as time-barred, unanimously modified, on the law, to deny the cross-motion as a matter of law, and otherwise affirmed, without costs.
In an earlier appeal by a codefendant (188 AD2d 262, 264), we determined that "there is nothing for a jury to determine regarding the issue of continuous treatment since it is undisputed that plaintiffs subsequent visits and examinations”, between June 1988 and December 1989, "all related to her breasts and the growth and discoloration initially discovered.” Thus, defendant Bleich’s contention that plaintiff had undergone isolated breast examinations is without merit. Concur— Ellerin, J. P., Kupferman, Ross and Kassal, JJ.